DETAILED ACTION
This is a non-final Office action for Application 16/639,835 filed 02/18/2020.

Status of Claims
Claims 1-14 are pending;
Claims 1-14 are currently amended;
Claims 1-14 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 02/18/2020, 02/17/2021, and 03/22/2021 have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "hanger item according to claim 1, further comprising two identical shaped mounting holes, the two identical shaped mounting holes are arranged, when in use condition, horizontally in the same plane defined by the centerline of the first oblong rectilinear slot" (claim 10, lines 1-5) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.  Note that the drawings show "a first mounting hole" (1) and "a second mounting hole" (1) as recited in claim 1.  However, the drawings do not show the "hanger item" further comprising the "two identical shaped mounting holes" as recited in claim 10, i.e., in addition to the "first mounting hole" (1) and the "second mounting hole" (1) recited in claim 1.  Also, the structures and the locations of such further mounting holes are not disclosed by the original disclosure of the present application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, line 10, "selves" appears to be --shelves--.
Page 10, line 29, "ahanging" appears to be --a hanging--.
Page 13, line 4, "member" appears to be --members--.
Appropriate correction is required.

The abstract is objected to because the abstract contains more than 150 words.  Note that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  See MPEP § 608.01(b).  Appropriate correction is required.  

Claim Objections
Claims 1, 4, 7, 8, and 14 are objected to because of the following informalities:
Claim 1, line 5, "each comprises" appears to be --each comprise--, since "the first mounting hole and the second mounting hole" are plural.
Claim 1, line 10, "second" appears to be --the second--.
Claim 4, line 6, "rests" appears to be --rest--.
Claim 7, line 2, "hole each comprises" appears to be --holes each comprise--, since "the first, second and third hole[s]" are/are supposed to be plural.
Claim 8, line 3, "and" appears to be --and a center of--.  See Figure 3.
Claim 14, line 2, "centre" appears to be --center--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  It is requested that the applicant proofread all claims and amend wherever applicable.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the width" (line 7) in the claim.  See the limitation "a length" in lines 15 and 16.  Appropriate correction is required.
Regarding claim 1, the limitations "the first insertion hole" (line 10), the "second insertion hole" (line 10), and "the first oblong rectilinear slot" (line 11) are indefinite.  Based on the limitations in lines 4-9, each of the first and second mounting holes comprises "a first oblong rectilinear slot," "a first insertion hole," and "a second insertion hole."  As such, for example, when the limitation "the first insertion hole" is recited, it is not clear as to whether this limitation refers to the "first insertion hole" of the "first or the "first insertion hole" of the "second mounting hole."  The applicant is advised to clarify this type of limitations.  It is advised that the applicant indent the entire paragraph from line 10 to line 18 with the "–" sign to be aligned with lines 6-9, so that the limitations in lines 10-18 are to be applied to each of the first and second mounting holes.  Otherwise, the applicant should specify which particular one(s) of the first and second mounting holes (i.e., the "first mounting hole," the "second mounting hole," or each of the first and second mounting holes) the limitations in lines 10-18 should be applied to.  Note that this type of limitations is also recited in dependent claims.  For example, the limitation "the second oblong rectilinear slot" in claims 3-6 is similarly indefinite.  For example, the limitation "the third insertion hole" in claims 5-7 and 9 is similarly indefinite.  For example, the limitations "the first insertion hole" and "the second insertion hole" in claims 7 and 8 are similarly indefinite.  For example, the limitations "the first oblong rectilinear slot" in claims 4 and 9 is similarly indefinite.  Appropriate correction is required.
Regarding claim 1, the limitation "an insertion hole" (line 15) is indefinite.  It is not clear as to whether it refers to one of the first and second insertion holes (lines 7 and 9) or refers to a third insertion hole different from the first and second insertion holes.  Appropriate correction is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation "the at least one oblong rectilinear slot" (claim 3, line 3) in the claim.  Also, it is not clear as to whether the "at least one oblong rectilinear slot" in claim 3 refers to the "first oblong rectilinear slot" in claim 1 (line 6) or some other oblong rectilinear slot.  Appropriate correction is required.
Regarding claim 4, there is insufficient antecedent basis for each of the following limitations in the claim: "the midpoint" (line 2); "the at least one oblong rectilinear slot" (lines 2 and 3).  Also, it is not clear as to how the "at least one oblong rectilinear slot" in claim 4 refers to the "first oblong rectilinear slot" in claim 1 (line 6) or some other oblong rectilinear slot.  Appropriate correction is required.  Appropriate correction is required.
Regarding claim 4, it is recited in lines 5-7, "where a protruding support member may be slid upwards to rests at a resting point at a side surface of the at least one oblong rectilinear slot."  Firstly, it is not clear as to whether the limitation "a protruding support member" in claim 4 refers to any of the protruding support members in claim 1 (i.e., the "protruding support member" in claim 1, line 14, the "first protruding support member" in claim 1, lines 20 and 21, and the "second protruding support member" in claim 1, line 22) or refers to some other protruding support member.  Secondly, the language "may be slid" is indefinite.  Is the "protruding support member" slid or not?  Appropriate correction is required.
Regarding claim 5, there is insufficient antecedent basis for the limitation "the extremity" (line 3) in the claim.  Appropriate correction is required.
Regarding claim 6, there is insufficient antecedent basis for the limitation "the width" (line 2) in the claim.  See the limitation "a length" in line 6.  Appropriate correction is required.
Regarding claim 6, it is recited in lines 3 and 4, "wherein the third insertion hole is configured for insertion of a protruding support member, such as a bolt."  Firstly, it is not clear as to whether the limitation "a protruding support member" in claim 6 refers to 
Regarding claim 6, there is insufficient antecedent basis for the limitation "the side surface" (line 7) in the claim.  Appropriate correction is required.
Regarding claim 7, the limitations "a cross sectional size of 12-20 mm, preferably 16 mm" in line 3 are indefinite.  Firstly, the language "preferably" is indefinite because it is not clear as to whether the limitation following the language "preferably" (i.e., "16 mm") is part of the claimed invention.  Secondly, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, the broad recitation "12-20 mm" is followed by the narrower statement of the range/limitation "preferably 16 mm."  There is a question or doubt as to whether the feature introduced by such narrower language "preferably 16 mm" is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  Similar rejection applies to claims 8 and 9.  Appropriate correction is required.
Regarding claim 9, there is insufficient antecedent basis for the limitation "the center point" (line 3) in the claim.  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for each of the following limitations in the claim: "the same plane" (line 4); "the centerline" (lines 4 and 5).  Appropriate correction is required.
Regarding claim 13, the language "preferably" in line 2 is indefinite because it is not clear as to whether the limitations following the language "preferably" (i.e., "arranged in grid points of a two-dimensional grid in horizontal rows and vertical columns") are part of the claimed invention.  Appropriate correction is required.
Regarding claim 14, the limitation "a first and a second mounting hole of a hanger item" in claim 14 (line 2) is indefinite.  Note that claim 14 indirectly depends from claim 1, which recites "a hanger item" comprising "a first mounting hole" and "a second mounting hole" (see claim 1, lines 1-4).  It is not clear as to whether "a first and a second mounting hole of a hanger item" in claim 14 (line 2) are the same as or different from those recited in claim 1.  Also, it is not clear as to whether the "two adjacent mounting holes" in claim 14 (line 3) are part of the "plurality of wall mounting holes" in claim 11 (line 2) or are two different mounting holes in addition to the "plurality of wall mounting holes" in claim 11 (line 2).  Appropriate correction is required.
Claims 2, 11, and 12 are rejected, at least, as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (US 2017/0144863 A1), hereinafter Minami.
Regarding claim 1, Minami discloses a hanging item (10, fig 3, see the rotated Figures 2 and 3 below for orientation purposes) configured for hanging on a mounting surface (12, fig 2), the hanging item comprising a substantially planar back surface (11, fig 3), the back surface comprises at least a first mounting hole (13, fig 3, the left mounting hole 13) and a second mounting hole (13, fig 3, the right mounting hole) arranged at opposite ends of the hanging item (see Figure 3), wherein the first mounting hole and the second mounting hole each comprises a first oblong rectilinear slot (16, fig 3), a first insertion hole (15a, fig 3), the width of the first oblong rectilinear slot is smaller than a cross sectional size of the first insertion hole (see Figure 3), and a second insertion hole (15b, fig 3), wherein the first insertion hole and second insertion hole are positioned opposed each end of the first oblong rectilinear slot (see Figure 3), wherein the first insertion hole and the second insertion hole communicate with the first oblong rectilinear slot (see Figure 3), wherein the first and second insertion holes are configured for insertion of a protruding support member (14, fig 2, paragraphs 0027 and 
[AltContent: textbox (11 – Back Surface)]
[AltContent: arrow][AltContent: textbox (13 – Second Mounting Hole)][AltContent: arrow][AltContent: textbox (13 – First Mounting Hole)]
    PNG
    media_image1.png
    568
    711
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (12 – Mounting Surface)]


[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (10 – Hanging Item)]



[AltContent: textbox (13 – Additional Mounting Hole)]



    PNG
    media_image2.png
    333
    787
    media_image2.png
    Greyscale








Regarding claim 11, Minami discloses a system (1, fig 2, see the rotated Figures 2 and 3 above for orientation purposes) comprising a mounting surface (12, fig 2, the mounting surface of the front panel 10) having a plurality of wall mounting holes (12a, fig 6, see annotation, the mounting holes in the mounting surface 12 for the protruding support members 14) and a hanging item (10, fig 2, the rear panel 10) according to claim 1.

    PNG
    media_image3.png
    459
    424
    media_image3.png
    Greyscale




[AltContent: arrow]

[AltContent: textbox (12a – Wall Mounting Hole)]

Regarding claim 12, the system further comprising at least two protruding support members (14, fig 2).
Regarding claim 13, wherein the plurality of wall mounting holes are preferably arranged in grid points of a two-dimensional grid in horizontal rows and vertical columns (see Figure 2, note that the term "preferably" is defined as "ideally; by preference" at https://www.dictionary.com/browse/preferably, last accessed 12/29/2020; in other words, Minami does not have to disclose the limitations following the term "preferably" since those limitations are preferred but not required).
Regarding claim 14, wherein a distance between a centre of a first and a second mounting hole (13, fig 3) of a hanging item (10, fig 3) is a multiple of a distance between two adjacent mounting holes (12a, fig 6, see annotation) formed in the mounting surface (see Figures 2, 3, and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (US 2017/0144863 A1), hereinafter Minami, alone.
Regarding claim 8, Minami does not explicitly disclose the hanging item, wherein a distance between a center of the first insertion hole and the second insertion hole is 28-36 mm, preferably 32 mm.
Minami is analogous art because it is at least from the same field of endeavor, i.e., hanging items.  Before effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set a distance between a center of the first insertion hole (15a, fig 3) and the second insertion hole (15b, fig 3) to be 28-36 mm, preferably 32 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide appropriate spacing between the first and second insertion holes for the coupling of the protruding support members.  Therefore, it would have been obvious to modify Minami to obtain the invention as specified in claim 8.
Regarding claim 10, Minami discloses the hanging item further comprising a mounting hole (13, fig 3, the intermediate mounting hole 13), the mounting hole is arranged, when in use condition, horizontally in the same plane defined by the centerline of the first oblong rectilinear slot (see the rotated Figures 2 and 3 above).
Minami does not disclose the hanging item further comprising two identical shaped mounting holes, the two identical shaped mounting holes are arranged, when in use condition, horizontally in the same plane defined by the centerline of the first oblong rectilinear slot.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to enhance securement of the hanging item with additional mounting holes.  Therefore, it would have been obvious to modify Minami to obtain the invention as specified in claim 10.

13.	Claims 1, 8, and 10-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hammel (https://web.archive.org/web/20131112020538/ http://www.printsonwood.com/hangers-and-stands)1 in view of Chuang               (US 2005/0082453 A1).
Regarding claim 1, Hammel discloses a hanging item (1, fig 1, see annotated Figure 1 below for all reference numbers) configured for hanging on a mounting surface (60, fig 1), the hanging item comprising a substantially planar back surface (10, fig 1), the back surface comprises at least a first mounting hole (20, fig 1), wherein the first mounting hole comprises a first oblong rectilinear slot (30, fig 1), a first insertion hole (40, fig 1), the width of the first oblong rectilinear slot is smaller than a cross sectional 
[AltContent: textbox (60 – Mounting Surface)][AltContent: arrow][AltContent: textbox (1 – Hanging Item)]
    PNG
    media_image4.png
    454
    455
    media_image4.png
    Greyscale

[AltContent: textbox (80 – Protruding Support Member)][AltContent: arrow]
[AltContent: textbox (20 – First Mounting Hole)][AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: textbox (70 – Wall Mounting Hole)][AltContent: connector]
[AltContent: textbox (10 – Back Surface)][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (50 – Second Insertion Hole)]
[AltContent: textbox (30 – First Oblong Rectilinear Slot)]
[AltContent: textbox (40 – First Insertion Hole)]
[AltContent: textbox (Hammel: Figure 1)]


    PNG
    media_image5.png
    330
    447
    media_image5.png
    Greyscale










[AltContent: textbox (Hammel: Description)]

Hammel does not explicitly disclose the hanging item, wherein the back surface further comprises a second mounting hole, the first mounting hole and the second mounting hole arranged at opposite ends of the hanging item, the second mounting hole identical to the first mounting hole, wherein the first and second mounting holes are configured to allow the hanging item to be slid sideways horizontally into a hanging position, where a first protruding support member rests at the first oblong rectilinear slot of the first mounting hole, and a second protruding support member rests at the first oblong rectilinear slot of the first mounting hole.
Chuang teaches a hanging item (2, fig 5) configured for hanging on a mounting surface (4, fig 5), the hanging item comprising a substantially planar back surface (22, fig 4), the back surface comprises at least a first mounting hole (221, fig 4, the top right [AltContent: textbox (211a – First Oblong Rectilinear Slot)]lines 1-4). 
[AltContent: textbox (221 – First Mounting Hole)][AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    398
    374
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    554
    561
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: textbox (221 – Second Mounting Hole)]
[AltContent: textbox (221 – First Mounting Hole)][AltContent: connector]
[AltContent: arrow]
[AltContent: textbox (221 – Third Mounting Hole)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (221 – Fourth Mounting Hole)]
[AltContent: textbox (211b – First Insertion Hole)]

St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to combine Hammel and Chuang to obtain the invention as specified in claim 1.
Regarding claim 8, Hammel, as modified by Chuang with respect to claim 1, does not explicitly teach the hanging item, wherein a distance between a center of the first insertion hole and the second insertion hole is 28-36 mm, preferably 32 mm.
Before effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set a distance between a center of the first insertion hole (Hammel: 40, fig 1, see annotation) and the second insertion hole (Hammel: 50, fig 1, see annotation) to be 28-36 mm, preferably 32 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide appropriate spacing between the first and second insertion holes for the horizontal adjustment of the hanging item.  Therefore, it would have been obvious to modify the combination of Hammel and Chuang to obtain the invention as specified in claim 8.
Regarding claim 10, the hanging item further comprising two identical shaped mounting holes (Hammel: 20, fig 1, see annotation, duplicated), the two identical shaped mounting holes are arranged, when in use condition, horizontally in the same plane defined by the centerline of the first oblong rectilinear slot (Hammel: see Figure 1; Chuang: see Figures 4-7).
Regarding claim 11, Hammel, as modified by Chuang with respect to claim 1, teaches a system (Hammel: see Figure 1; Chuang: see Figures 4-7) comprising a mounting surface (Hammel: 60, fig 1, see annotation) having a plurality of wall mounting holes (Hammel: 70, fig 1, see annotation, with duplications) and a hanging item (Hammel: 10, fig 1, see annotation) according to claim 1.
Regarding claim 12, the system further comprising at least two protruding support members (Hammel: 80, fig 1, see annotation, with duplications).
Regarding claim 13, wherein the plurality of wall mounting holes are preferably arranged in grid points of a two-dimensional grid in horizontal rows and vertical columns (Hammel: see Figure 1; Chuang: see Figures 4-7).

13.	Claims 2-7 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hammel (https://web.archive.org/web/20131112020538/ http://www.printsonwood.com/hangers-and-stands) in view of Chuang               (US 2005/0082453 A1) and Siemens (AT 296525 B)2.
Regarding claim 2, Hammel, as modified by Chuang with respect to claim 1, does not teach the hanging item, wherein each of the mounting holes comprises a second oblong rectilinear slot.
Siemens teaches a hanging item (1, fig 1) configured for hanging on a mounting surface (see translation, the mounting surface of the wall), the hanging item comprising a substantially planar back surface (1a, fig 1, see annotation, the back surface of the hanging item 1), the back surface comprises at least a first mounting hole (1b, fig 1, see annotation, the left mounting hole of the hanging item 1) and a second mounting hole (1c, fig 1, see annotation, the right mounting hole of the hanging item 1) arranged at opposite ends of the hanging item (see Figure 1), wherein the first mounting hole and the second mounting hole each comprise a first oblong rectilinear slot (2, 3, fig 1), a second oblong rectilinear slot (8, 9, fig 1), and an insertion hole (11, 12, fig 1, see 
[AltContent: textbox (1a – Back Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1c – Second Mounting Hole)]
    PNG
    media_image8.png
    276
    474
    media_image8.png
    Greyscale



[AltContent: connector][AltContent: connector][AltContent: textbox (1b – First Mounting Hole)]
[AltContent: connector]

[AltContent: textbox (12 – Insertion Hole)][AltContent: textbox (11 – Insertion Hole)]

Siemens is analogous art because it is at least from the same field of endeavor, i.e., hanging items.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the first, second, third, and fourth mounting holes (Hammel: 20, fig 1, see annotation, with duplications) with a second oblong rectilinear slot (Siemens: 8 or 9, fig 1) vertically arranged and extending from the first oblong rectilinear slot (Hammel: 30, fig 1, see annotation) and an insertion hole (Siemens: 11 or 12, fig 1, see annotation) in direct communication with the second oblong rectilinear slot for insertion of a protruding support member (Hammel: 80, fig 1, see annotation) as taught by Siemens.  The motivation would have 
Regarding claim 3, wherein the second oblong rectilinear slot extends perpendicularly to a longitudinal direction of the at least one oblong rectilinear slot (Hammel: see Figure 1; Siemens: see Figure 1).
Regarding claim 4, Hammel, as modified by Chuang and Siemens (see above discussions with respect to claims 1 and 2), teaches the hanging item, wherein the second oblong rectilinear slot extends perpendicularly from the at least one oblong rectilinear slot (Hammel: see Figure 1; Siemens: see Figure 1), wherein the first and second oblong rectilinear slots forms a T-shape (Hammel: see Figure 1; Siemens: see Figure 1), wherein the hanging item is configured to allow the hanging item to be slid downwards vertically into a hanging position, where a protruding support member (Hammel: 80, fig 1, see annotation) may be slid upwards to rests at a resting point at a side surface of the at least one oblong rectilinear slot (Hammel: see Figure 1; Siemens: see Figure 1).
Hammel, as modified by Chuang and Siemens (see above discussions with respect to claims 1 and 2), does not explicitly teach the hanging item, wherein the second oblong rectilinear slot extends perpendicularly from the midpoint of the at least one oblong rectilinear slot.
In re Japikse, 86 USPQ 70.  The motivation would have been to provide symmetry of each of the first, second, third, and fourth mounting holes for aesthetic effect.  Therefore, it would have been obvious to modify the combination of Hammel, Chuang, and Siemens to obtain the invention as specified in claim 4.
Regarding claim 5, wherein each the mounting holes comprises a third insertion hole (Siemens: 11 or 12, fig 1, see annotation), and wherein the third insertion hole is positioned at the extremity of the second oblong rectilinear slot (Siemens: see Figure 1).
Regarding claim 6, wherein the third insertion hole comprises a cross sectional size larger than the width of the second oblong rectilinear slot (Siemens: see Figure 1), wherein the third insertion hole is configured for insertion of a protruding support member (Hammel: 80, fig 1, see annotation), such as a bolt, and the second oblong rectilinear slot is configured for the protruding support member to be slid from the third insertion hole along a length of the second oblong rectilinear slot to a resting point at the side surface of the at least one oblong rectilinear slot (Siemens: see Figure 1; Hammel: see Figure 1).
Regarding claim 7, Hammel, as modified by Chuang and Siemens (see above discussions with respect to claims 1 and 2), teaches the hanging item, wherein the first, second and third insertion hole each comprises a circular shape having a cross sectional size (Hammel: see Figure 1; Siemens: see Figure 1).
Hammel, as modified by Chuang and Siemens (see above discussions with respect to claims 1 and 2), does not explicitly teach the hanging item, wherein the cross sectional size of the circular shape of each of the first, second and third insertions holes is of 12-20 mm, preferably 16 mm.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the cross sectional size of the circular shape of each of the first, second and third insertions holes (Hammel: 40, 50, fig 1, see annotation; Siemens: 11 or 12, fig 1, see annotation) to be of 12-20 mm, preferably 16 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide an appropriate size of each of the first, second, and third insertions to properly allow entry of the respective protruding support member.  Therefore, it would have been obvious to modify the combination of Hammel, Chuang, and Siemens to obtain the invention as specified in claim 7.
Regarding claim 9, Hammel, as modified by Chuang and Siemens (see above discussions with respect to claims 1 and 2), does not explicitly teach the hanging item, wherein a distance between a centerline through the first oblong rectilinear slot and the center point of the third insertion hole is 12-20 mm, preferably 16 mm.
In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to provide an appropriate distance of each mounting hole to allow vertical sliding of the respective protruding support member.  Therefore, it would have been obvious to modify the combination of Hammel, Chuang, and Siemens to obtain the invention as specified in claim 9.

13.	Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hammel (https://web.archive.org/web/20131112020538/http:// www.printsonwood.com/hangers-and-stands) in view of Chuang                         (US 2005/0082453 A1) and Deland (US 2008/0054142 A1).
Regarding claim 14, Hammel, as modified by Chuang with respect to claim 1, teaches the system, wherein a distance between a center of a first and a second mounting hole (Hammel: 20, fig 1, see annotation, with duplications) of a hanging item (Hammel: 1, fig 1, see annotation) equals a distance between two adjacent mounting holes (Hammel: 70, fig 1, see annotation) formed in the mounting surface.


Deland teaches a system (20, fig 1) comprising: a hanging item (48, fig 1, the intermediate hanging item 48 extending over three apertures 28) including a first mounting hole (104, fig 2, the left mounting hole 104) and a second mounting hole (104, fig 2, the right mounting hole 104); and a mounting surface (24, fig 1) having a plurality of wall mounting holes (28, fig 1) arranged in grid points of a two-dimensional grid in horizontal rows and vertical columns (see Figure 1), wherein a distance between a center of the first and second mounting holes of the hanging item is a multiple of a distance between two adjacent mounting holes (28, fig 1) formed in the mounting surface (see Figures 1 and 2).

    PNG
    media_image9.png
    586
    646
    media_image9.png
    Greyscale




[AltContent: textbox (48 – Hanging Item)][AltContent: arrow]







Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various relevant references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Cite No. 4 under Non-Patent Literature Documents in the IDS filed 02/18/2020.  Note that a copy of Hammel was provided in the record by the applicant on 02/18/2020.  Also note that Hammel was at least publicly available on 11/12/2013 as indicated by the hyperlink.
        2 See Cited No. 1 under Foreign Patent Documents in the IDS filed 02/18/2020.  Note that a copy of Siemens was provided in the record by the applicant on 02/18/2020.